

Exhibit 10.01
[exhibit100120150819nu_image1.jpg]
            The Bank of Tokyo-Mitsubishi UFJ, Ltd. New York Branch
1251 Avenue of the Americas
New York, NY 10020-1104
Tel. 212-782-4000


NuStar Logistics, L.P.
NuStar Energy L.P.
Attention: Thomas R. Shoaf, Executive Vice President and Chief Financial Officer




RE: Maturity Date Extension


Reference is made to that certain Letter of Credit Agreement, dated as of
September 3, 2014 (such Letter of Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified, the "Agreement") by
and among Nustar Logistics, L.P. and Nustar Energy L.P., both Delaware limited
partnerships (together the "Nustar Parties"), the lenders from time to time a
party thereto (the "Lenders"), and The Bank of Tokyo Mitsubishi UFJ, Ltd. as
Issuing Bank and Administrative Agent (the "Agent").


Whereas the Agreement was entered into as of September 3, 2014,was amended as of
November 3, 2014 and was originally intended to expire as of September 2, 2015,
and whereas the Lenders, the NuStar Parties and the Agent mutually wish to
extend the expiry of the Agreement until September 2, 2016, now therefore, for
good and reasonable consideration, the sufficiency of which is hereby
acknowledged, the term "Maturity Date" as set forth in the Agreement is hereby
amended to read "September 2, 2016" and Schedule 3.12 to the Agreement is hereby
deleted in its entirety and replaced with Schedule 3.12 attached hereto.


No other provision of the Agreement is amended by this letter. The NuStar
Parties hereby confirm that the Agreement remains in full force and effect as
amended hereby, and that all obligations of such NuStar parties set forth
therein are ratified and reconfirmed. The execution, delivery and effectiveness
of this letter shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under any of the
Documents, nor constitute a waiver of any provision of any of the Documents.


Regards,




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:/s/ Todd Vaubel     
Name: Todd Vaubel
Title: Vice President, Portfolio Management








A member of MUFG, a global financial group





--------------------------------------------------------------------------------



SCHEDULE 3.12


Subsidiaries


Subsidiary
Jurisdiction of
Formation
Restricted/
Unrestricted/Material
Ownership
Percentage
Bicen Development Corporation N.V.
Sint Eustatius
Restricted
100%
Cooperatie NuStar Holdings U.A.
Netherlands
Restricted
100%
Diamond K Limited
Bermuda
Restricted
100%
NuStar Pipeline Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Holding Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Operating Partnership L.P.
Delaware
Restricted - Material
100%
NuStar Pipeline Partners L.P.
Delaware
Restricted
100%
LegacyStarServices, LLC
Delaware
Restricted
100%
NS Security Services, LLC
Delaware
Restricted
100%
NuStar Asphalt Chickasaw, LLC
Texas
Restricted
100%
NuStar Asphalt Holdings, Inc.
Delaware
Restricted
100%
NuStar Asphalt Holdings, LLC
Delaware
Restricted
100%
NuStar Refining, LLC
Delaware
Restricted
100%
NuStar Supply & Trading LLC
Delaware
Restricted
100%
NuStar Terminals B.V.
Netherlands
Restricted
100%
NuStar Eastham Limited
England
Restricted
100%
NuStar Terminals Limited
England
Restricted
100%
NuStar Energy Services, Inc.
Delaware
Restricted
100%
NuStar Burgos, LLC
Delaware
Restricted
100%
NuStar GP, Inc.
Delaware
Restricted
100%
NuStar Holdings B.V.
Netherlands
Restricted
100%
NuStar Internacioncal, S. deR.L. de C.V.
Mexico
Restricted
100%
NuStar Logistics, L.P.
Delaware
Restricted - Material
100%
Petroburgos, S. de R.L. de C.V.
Mexico
Restricted
100%
Point Tupper Marine Services Co.
Nova Scotia
Restricted
100%
NuStar Grangemouth Limited
England
Restricted
100%
Saba Company N.V.
Sint Eustatius
Restricted
100%
Seven Seas Steamship Company (Sint Eustatius) N.V.
Sint Eustatius
Restricted
100%
Shore Terminals LLC
Delaware
Restricted
100%
NuStar Texas Holdings, Inc.
Delaware
Restricted
100%
NuStar Terminals Texas, Inc.
Delaware
Restricted
100%
NuStar Terminals Partners TX L.P.
Delaware
Restricted
100%
NuStar Terminals Antilles N.V.
Curacao
Restricted
100%
NuStar Terminals Canada Co.
Nova Scotia
Restricted
100%
NuStar Terminals Canada Holdings Co
Nova Scotia
Restricted
100%
NuStar Terminals Canada Partnership
Nova Scotia
Restricted
100%


















--------------------------------------------------------------------------------





Subsidiary
Jurisdiction of
Formation
Restricted/
Unrestricted/Material
Ownership
Percentage
NuStar Terminals Corporation N.V.
Curacao/
Netherlands
Restricted
100%
NuStar Terminals Delaware, Inc.
Delaware
Restricted
100%
NuStar Caribe Terminals, Inc.
Delaware
Restricted
100%
NuStar Terminals International N.V.
Curacao
Restricted
100%
NuStar Terminals Marine Services N.V.
Sint Eustatius
Restricted
100%
NuStar Terminals New Jersey, Inc.
Delaware
Restricted
100%
NuStar Terminals N.V.
Sint Eustatius
Restricted
100%
NuStar Terminals Operations Partnership L.P.
Delaware
Restricted
100%
NuStar Terminals Services, Inc.
Delaware
Restricted
100%
ST Linden Terminal, LLC
Delaware
Restricted
100%
NuStar Finance LLC
Delaware
Restricted
100%
Star Creek Ranch, LLC
Delaware
Restricted
100%






--------------------------------------------------------------------------------





Acknowledged and Agreed:


NUSTAR LOGISTICS, L.P.


BY:    NuStar GP, Inc., its General Partner


By:    /s/ Thomas R. Shoaf
Name:    Thomas R. Shoaf
Title:    Executive Vice President and Chief
Financial Officer




NUSTAR ENERGY L.P.


By:    Riverwalk Logistics, L.P., its General
Partner


By: NuStar GP, LLC, its General Partner


By:    /s/ Thomas R. Shoaf
Name:    Thomas R. Shoaf
Title:    Executive Vice President and
Chief Financial Officer








SUMITOMO MITSUI BANKING        THE BANK OF TOKYO - MITSUBISHI
CORPORATION, as Lender            UFJ, LTD., as Issuing Bank and a Lender


By:    /s/ James D. Weinstein            By:     /s/ Todd Vaubel
Name:    James D. Weinstein            Name:    Todd Vaubel
Title:     Managing Director            Title:     Vice President, Portfolio
Management




THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as Administrative Agent


By:     /s/ Edwin Cook
Name:    Edwin Cook
Title:     Managing Director Syndications





